GOLDTH WAITE, J.
— 1. The writ of error is prematurely sued out, as there is no final decree in the cause. The direction given by the Chancellor upon the reference to the master, is, most probably decisive of the case, but this will not warrant ns in assuming that the decree would be for the defendant. The writ of error must be dismissed.
But as the cause is here, and may return upon us again, without some expression of opinion upon the questions raised by the assignments of error, we shall briefly examine them.
2. The deposition of Mrs. Keener was properly suppressed, as she cannot support by her testimony the title in the complainants, which she herself has created. The question indeed is precisely the same as that decided in Murray v. Mason, 8 Porter, 201.
3. The bill calls upon the defendant to exhibit all accounts *585and memoranda, made by her intestate in his lifetime in reference to the settlement of the estate, and in her answer she exhibits precisely what is called for. This is certainly responsive matter, and certainly is entitled to at least the weight the Chancellor directed it to have.
We think, therefore, in both matters, the Chancellor was right. Writ of error dismissed.